DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/01/2021 has been entered. Claims 3-8, 10-12, 16-21, and 23-24 were cancelled. Claim 30 was added new. Claims 1, 2, 9, 13-15, 22 and 25-30 remain pending in the application.  
Allowable Subject Matter
Claims 1, 2, 9, 13-15, 22 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 contains allowable subject matter “the leading and lagging flanges curving in an inboard direction such that the second mounting holes are inboard of the hollow cylinder”.
In the closest prior art, Stamps (U.S. Pre-Grant Publication No. 2010/0230529) discloses a rotor system for a rotorcraft comprising: a yoke (121; figure 2) including a yoke arm (131) having an outboard tip (located at 116; figure 2), the yoke arm forming a cut-out (133) inboard of the outboard tip (as shown; figure 2); a shear bearing (116); and an inboard bearing attachment (116, 117; figure 2) disposed in the cut-out of the yoke arm (as shown; figure 2), the inboard bearing attachment comprising: a centrifugal force fitting (119) including a block (as shown; figure 2) having top and bottom sides and leading and lagging edges (as shown; figure 2), the centrifugal force fitting including a mounting plate on one of the top or bottom sides of the block (mounting means 119 having walls 137, 139 (upper and lower mounting plates); figure 5), the mounting plate extending beyond  the leading and lagging edges of the block (see annotated figure 4 below); the mounting plate configured to mount to the yoke arm via mounting holes (holes 143 configured to accept a retaining fastener for fixing mounting means 119 to yoke 121; paragraph [0121]); and a shear bearing retainer (retainer for shear bearing 116 shown; figure 2) axially aligned with the block (as shown; figure 2); a centrifugal force bearing (117) engaged with the block (119); wherein the shear bearing retainer includes a leading flange and a lagging flange (two mounting flanges for shear bearing 116; figure 2).  

    PNG
    media_image1.png
    442
    722
    media_image1.png
    Greyscale

In another prior art, Carter (U.S. Pre-Grant Publication No. 7,510,377) teaches a bearing retainer having a mounting plate extending beyond the leading and lagging edges of the circular curved surface to form at least one leading mounting hole adjacent to the leading edge of the circular curved surface and at least one lagging mounting hole adjacent to the lagging edge of the circular curved surface, the mounting plate configured to mount to the yoke arm via the leading and lagging mounting holes, wherein the top and bottom sides and the leading and lagging edges of the block are curved to form a circle (see annotated figure 6 below).

    PNG
    media_image2.png
    579
    882
    media_image2.png
    Greyscale

However, no prior art of record sufficiently teaches the leading and lagging flanges curving in an inboard direction such that the second mounting holes are inboard of the hollow cylinder.
In a non-prior art, Wardlaw (U.S. Pre-Grant Publication No. 2019/0016457) teaches the leading and lagging flanges curving in an inboard direction such that the second mounting holes are inboard of the hollow cylinder (see figure 3B). However, Wardlaw is applicant’s own disclosure published after the effective filing date of the instant application.

Claim 2, 22 and 25-30 are also allowed by virtue their dependency on claim 1.

Claim 9 also contains the same allowable subject matter of claim 1.

Claims 13-15 are also allowed by virtue their dependency on claim 9.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745